                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                      AT NASHVILLE


 ERIKA WOLFE and husband RICK
 WOLFE,

           Plaintiffs,
                                                      No.:
 vs.
                                                      JURY DEMAND (12)
 KOHL'S, INC.,

           Defendant.

                                     NOTICE OF REMOVAL


          Comes now Defendant Kohl’s, Inc., by and through counsel, pursuant to 28 U.S.C. §

1446, and hereby files this Notice of Removal in the above-styled action to remove this action

from the Montgomery County Circuit Court at Clarksville, Tennessee, to the United States

District Court for the Middle District of Tennessee at Nashville.

          To demonstrate removability, this Defendant hereby states as follows:

       1. This cause of action was commenced on June 7, 2021, in the Montgomery County

          Circuit Court, dkt. no. CC-21-CV-0155, styled Erika Wolfe and Rick Wolfe v. Kohl’s,

          Inc. A copy of all the process, pleadings and orders which have been filed with the state

          court are attached hereto as collective Exhibit 1.

       2. Plaintiff served the Defendant with process on June 14, 2021. Accordingly, this Notice

          of Removal is timely under 28 U.S.C. § 1446 (b).

       3. According to Plaintiffs’ pleadings, Plaintiffs are residents and citizens of Clarksville,

          Montgomery County, Tennessee. [Complaint, ¶ 2].



                                             Page 1 of 3

        Case 3:21-cv-00528 Document 1 Filed 07/12/21 Page 1 of 3 PageID #: 1
4. Defendant Kohl’s, Inc. is a Delaware corporation with its principal office in Menomonee

   Falls, Wisconsin.

5. Plaintiffs sue Defendant under state law tort claims based on a premises liability theory.

   Plaintiffs assert no federal causes of action.

6. The amount in controversy exceeds $75,000.00 exclusive of interest and costs, by virtue

   of the Plaintiffs’ alleged injuries in the ad damnum set forth in their Complaint. There is

   complete diversity of citizenship between the Plaintiffs, on the one hand, and the

   Defendant, on the other hand. Therefore, this matter is properly removable to this Court

   by virtue of federal diversity jurisdiction under the provisions of 28 U.S.C. § 1332 and is

   removable to this court pursuant to the provisions of 28 U.S.C. § 1441.

7. A copy of this Notice will be filed with the Clerk of the Circuit Court of Montgomery

   County, Tennessee, as required by 28 U.S.C. § 1446 (b).

                                              Respectfully submitted,

                                              MCANGUS GOUDELOCK & COURIE, LLC



                                              /s/ Brian F. Walthart
                                              BRIAN F. WALTHART, 024777
                                              Post Office Box 198349
                                              201 4th Avenue N., Suite 1400
                                              Nashville, Tennessee 37219
                                              Phone: (615) 499-7292
                                              Facsimile: (615) 523-1496
                                              Email: brian.walthart@mgclaw.com

                                              ATTORNEY FOR KOHL'S, INC.




                                        Page 2 of 3

  Case 3:21-cv-00528 Document 1 Filed 07/12/21 Page 2 of 3 PageID #: 2
                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was placed in the U.S. Mail,
postage prepaid, to the attorney listed below, and emailed at the electronic address indicated.


                      Peter M. Olson
                      Pete Olson Law
                      114 Franklin Street
                      Clarksville, Tennessee 37040
                      Email: pete@peteolsonlaw.com
                      Attorney for Erika Wolfe and Rick Wolfe

        This the 12th day of July, 2021.



                                                         /s/ Brian F. Walthart
                                                         BRIAN F. WALTHART




                                           Page 3 of 3

      Case 3:21-cv-00528 Document 1 Filed 07/12/21 Page 3 of 3 PageID #: 3
